DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  in lines 1-2, “comprising a camera configured sense” should read --comprises a camera configured to sense--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (U.S. Patent No. 6,318,191).
Regarding claim 1, Chen discloses a mixing system (figure 2) comprising:
a flexible tube (reference #8),
a connector (see figure 12, at reference #13; figures 5 and 12, reference #54), and

Regarding claim 6, Chen discloses wherein the means for mixing comprises an array of fingers arranged on opposite sides of the flexible tube, wherein opposite pairs of fingers are sequentially driven towards each other and into an exterior wall of the flexible tube (figure 15, reference #90, 100 and 102 are all considered fingers with reference #100 and 102 arranged opposite reference #90 and reference #100 and 102 driven sequentially towards reference #90; column 10, lines 19-32).
Regarding claim 7, Chen discloses wherein the connector comprises a sterile connector capable to provide one-way access for a needle to be inserted to inject the one or more external ingredients into the flexible tube and provide a barrier to the external environment when the needle is no longer inserted in the connector (figure 2, reference #15, 16 and 17; figure 12, reference #13 and 15).
Regarding claim 8, Chen discloses wherein the connector comprises a needleless injector sterile connector capable to provide one-way access to a needleless injector to inject the one or more ingredients into the flexible tube and prove a barrier to the external environment when the needleless 
Regarding claim 9, Chen discloses wherein the flexible tube (reference #8 and 14), the cap (sealed ends of reference #8, 10 and 13 as shown in figure 1, 2 and 12), and the connector (figures 5 and 12 at reference #54) are capable to provide a sterile storage container for the resultant formulation (reference #8).
Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (U.S. Patent No. 7,963,690).
Regarding claim 1, Thompson et al. discloses a mixing system (title; figure 5) comprising:
a flexible tube (figure 5, reference #82),
a connector (see figure 1, reference #10-13), and
means for mixing the base formulation and the one or more external ingredients by applying a predetermined pressure and varying pressure to opposite sides of the flexible tube from one end of the flexible tube to another end and back along the flexible tube to the one end so that the resulting formulation is uniform (figure 4, reference #56 and 68; figure 5, reference #72 and 76) (reference #68 or 76 applies predetermined pressure and varying pressure to one side from one end of the flexible tube to another end and back along the flexible tube to the one end while reference #56 or 72 provides the pressure to the opposite side (it is noted that reference #56/72 need not move to provide pressure, by acting as a support against the tube it applies an opposite amount of pressure as reference #68/76 acts on the other side; i.e. Newton’s third law); column 25, lines 57-67).
Regarding claim 2, Thompson et al. discloses wherein the means for mixing comprises two or more rollers coupled to a motor and configured to provide rolling pressure from one end of the flexible tube to another end of the flexible tube (figure 5, reference #78; column 25, lines 49-54).
Regarding claim 5, Thompson et al. discloses wherein the flexible tube is fixed in a vertical plane via a clamping mechanism (figure 5, reference #72 and 73), and two rollers are coupled to an arm positioned in a parallel vertical plane to the vertical plane of the clamping mechanism and the motor drives the rollers from one end of the flexible tube to the other end along the arm (figure 5, reference #77 and 78; columns 25-26, lines 49-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 10-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lee (U.S. Patent No. 6,369,394).
Regarding claim 2, Chen discloses wherein the means for mixing comprises one roller coupled to a motor and configured to provide rolling pressure from one end of the flexible tube to another end of the flexible tube (figure 18, reference #92C; columns 11-12, lines 61-1) (although not shown, the imparted movement of roller 92C necessitates a motor);).  However, the reference only discloses wherein the means for mixing comprises one roller rather than two.
Lee teaches another fluid mixing system (column 3, lines 44-52).  The reference teaches wherein the means for mixing comprises two rollers configured to provide rolling pressure from one end of the flexible tube to another end of the flexible tube (figure 6, reference #18, 32, 34 and 40).
Lee establishes equivalency of multiple embodiments of rollers (either one roller of figure 1 or 2 rollers of figure 6).  As the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the single roller embodiment for the two roller embodiment of figure 6 of Lee, since such modification would have involved a mere substitution of known equivalent structures.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art.  The addition of a second roller as taught by Lee would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide additional translation of the container and enhances the mixing of the fluid (Lee column 7, lines 11-25), since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 3, Chen in view of Lee discloses all the limitations as set forth above.  The reference further discloses wherein the means for mixing further comprising a camera coupled to a processor capable to sense homogeneity of the mixture and to stop the motor and corresponding 
Regarding claim 4, Chen in view of Lee discloses all the limitations as set forth above.  The reference as modified further discloses wherein the two that are fixed in a vertical plane and the flexible tube is suspended and supported by the rollers, wherein in response to the rollers rotating in one direction, the flexible tube moves longitudinally in a direction opposite the one direction (Lee figure 6; columns 4-5, lines 66-4).
Regarding claim 5, Chen in view of Lee discloses all the limitations as set forth above.  The reference as modified further discloses wherein the flexible tube is fixed in a vertical plane via a clamping mechanism, and two rollers are coupled to an arm positioned in a parallel vertical plane to the vertical plane of the clamping mechanism and the motor drives the rollers from one end of the flexible tube to the other end along the arm (Lee figure 6; column 5, lines 4-8).
Regarding claim 10, Chen discloses a mixing system (figure 2) comprising:
a flexible tube (reference #8),
a connector (figures 5 and 12, at reference #54), and
pinching roller capable to be driven along an external sidewall of the tube to apply pressure from one end of the tube, along the tube, to an opposite end of the tube and reverse the pressure application repeatedly until a resulting formulation is uniform ( figure 18, reference #92C; columns 11-12, lines 61-1);
However, the reference only discloses wherein the pinching roller comprises one roller rather than two.
Lee teaches another fluid mixing system (column 3, lines 44-52).  The reference teaches wherein the pinching rollers comprise two rollers that are fixed in a vertical plane and the flexible tube is suspended and supported by the rollers, wherein in response to the rollers rotating in one direction, the 
Lee establishes equivalency of multiple embodiments of rollers (either one roller of figure 1 or 2 rollers of figure 6).  As the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the single roller embodiment for the two roller embodiment of figure 6 of Lee, since such modification would have involved a mere substitution of known equivalent structures.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art.  The addition of a second roller as taught by Lee would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide additional translation of the container and enhances the mixing of the fluid (Lee column 3, lines 49-52; column 7, lines 11-25), since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 11, Chen in view of Lee discloses all the limitations as set forth above.  The reference further discloses a camera coupled to a processor positioned exterior to the flexible tube and capable to stop the pinching rollers when the camera  and processor senses that the mixture is uniform (reference #30; column 5, lines 40-55; column 10, lines 19-58; column 11, lines 32-40; column 12, lines 1-23).
Regarding claim 12, Chen in view of Lee discloses all the limitations as set forth above.  The reference further discloses wherein the system further comprises a light source positioned exterior to the flexible tube and opposite the camera (figure 2, reference #28).
Regarding claim 13, Chen in view of Lee discloses all the limitations as set forth above.  The reference further discloses wherein a controller is capable to determine that the mixture is uniform, 
Regarding claim 15, Chen in view of Lee discloses all the limitations as set forth above.  The reference further discloses wherein the remainder of the volume of the flexible tube unfilled by the base formulation is capable to be evacuated (see figures 4 and 5).  It is noted that the limitation is direction to a functional intended use, and there is no structure recited in the limitation to accomplish this function.   Neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 16, Chen in view of Lee discloses all the limitations as set forth above.  The reference further discloses wherein the connector comprises a sterile connector capable to provide one-way access for a needle to be inserted to inject the one or more external ingredients into the flexible tube and provide a barrier to the external environment when the needle is no longer inserted in the connector (figure 2, reference #15, 16 and 17; figure 12, reference #13 and 15).
Regarding claim 17, Chen in view of Lee discloses all the limitations as set forth above.  The reference further discloses wherein the connector comprises a needleless injector sterile connector capable to provide one-way access to a needleless injector to inject the one or more ingredients into the flexible tube and prove a barrier to the external environment when the needleless injector is no longer inserted into the connector (figure 5, reference #54 (it is noted that the connector need only be capable to provide access to a needless injector, which it does, and there is no requirement of the structural limitation of a needless injector, only connector); columns 12-13, lines 49-47).
Regarding claim 18, Chen in view of Lee discloses all the limitations as set forth above.  The reference further discloses wherein the flexible tube (reference #8 and 14), the cap (sealed ends of reference #8, 10 and 13 as shown in figure 1, 2 and 12), and the connector (figures 5 and 12 at reference #54) are capable to provide a sterile storage container for the resultant formulation (reference #8).
Response to Arguments
Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive. Applicant argues Chen fails to disclose means for mixing the base formulation and the one or more external ingredients by applying a predetermined pressure and varying pressure to opposite sides of the flexible tube from one end of the flexible tube to another end and back along the flexible tube to the one end so that a resulting formulation is uniform.  Examiner finds this argument unpersuasive.  As explained above, Chen discloses the means being reference #18 and as shown in figures 15-18 the means comprises reference #90 on one side and reference #92/92A/92B/92C on the opposite.  Just because only one side moves does not mean the limitation is not met.  Pressure is applied to both sides of the tube because as reference #92 moves back and forth along the flexible tube, there is an opposite pressure acting on the other side of the tube by reference #90 by virtue of Newton’s third law.
Applicant makes a similar argument regarding the Thompson reference because Thompson only teaches a single sided compression mechanism.  Again, as explained above, Examiner finds this argument unpersuasive.  There are two objects in contact with the tube, and just because only one moves does not mean that there is not a reciprocated pressure on the other side.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774